Citation Nr: 0639721	
Decision Date: 12/21/06    Archive Date: 01/05/07

DOCKET NO.  04-14 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for urinary 
incontinence, to include as secondary to service-connected 
diabetes mellitus.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from February 1964 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issues of entitlement to service connection for PTSD and 
low back disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no clinical evidence or opinion of record indicating 
the veteran currently has urinary incontinence due to his 
service in the military or his service-connected diabetes 
mellitus.  


CONCLUSION OF LAW

Urinary incontinence was not incurred in or aggravated by 
service nor is urinary incontinence proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2006).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished initial VCAA notice to the veteran in 
May 2002 and issued the rating decision which was the initial 
denial of the veteran's claim in February 2003.  Thus, VCAA 
notice was timely.  

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the veteran in this case.  
In the May 2002 and January 2005 letters, VA informed the 
veteran of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In the letters, VA informed the 
veteran that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  The Board also notes that the letters implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communications was that the veteran must also furnish any 
pertinent evidence he himself may have.  Additionally, the 
January 2005 letter explicitly advised the veteran to submit 
to VA any relevant medical evidence in his possession.  
Therefore, the Board finds that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

With respect to the issue decided here, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his service connection claim, but 
he was not provided with notice of the type of evidence 
necessary to establish an effective date or a disability 
rating.  Despite the inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of this decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, the Board notes that the veteran and his 
representative have alleged no prejudice as a result of this 
error.  Moreover, as the decision finds that the 
preponderance of the evidence is against the veteran's claim, 
any question as to the appropriate effective date or 
disability rating to be assigned is rendered moot.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made numerous attempts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claim, including obtaining medical records 
identified by the veteran.  The record includes service 
medical records and VA medical records.  The Board notes that 
the veteran has been afforded a VA examination in connection 
with his claim; thus, the Board finds that the record as it 
stands includes sufficient competent evidence to decide this 
claim.  See 38 C.F.R. § 3.159(c)(4).  

The Board again emphasizes that no additional pertinent 
evidence has been identified by the veteran as relevant to 
this issue.  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claim.  In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Additionally, disability 
which is proximately due to or the result of a service- 
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310.  

As an initial matter, the Board notes that the veteran's 
service medical records fail to document any complaints or 
diagnoses related to urinary incontinence.  Additionally, the 
veteran's August 1967 discharge examination report shows that 
the veteran's genito-urinary system was examined by trained 
medical personnel and found to be entirely within normal 
limits.  There is also no medical evidence of record which 
etiologically links the veteran's current urinary 
incontinence to his active duty service.  As such, the Board 
finds that a preponderance of the evidence is against a 
finding that service connection for urinary incontinence on a 
direct service connection basis is warranted.  

Nevertheless, the veteran alleges that his current urinary 
incontinence is a result of his service-connected diabetes 
mellitus.  The Board notes that where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

To this end, there is one medical opinion of record which 
addresses the etiology of the veteran's urinary incontinence.  
The December 2002 VA examination report shows that after 
examining the veteran, it was the physician's opinion that 
the veteran's current urinary incontinence was not secondary 
to his service-connected diabetes mellitus.  There are no 
contrary medical opinions of record.  As such, the 
preponderance of the evidence is against a finding that the 
veteran's current urinary incontinence is secondary to his 
service-connected diabetes mellitus.  Therefore, entitlement 
to service connection for urinary incontinence on a secondary 
service connection basis is also not warranted.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for urinary incontinence, 
to include as secondary to service-connected diabetes 
mellitus, is denied.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2000).  

With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  Nevertheless, the Board is cognizant of the case of 
Pentecost v. Principi, 16 Vet. App. 124 (2002), wherein the 
United States Court of Appeals for Veterans Claims pointed 
out that corroboration of every detail of a stressor under 
such circumstances, such as the claimant's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  

Current treatment records, including a May 2002 VA 
examination report, show that the veteran has been diagnosed 
with PTSD.  Unfortunately, it is not clear from the record if 
the veteran "engaged in combat with the enemy."  The Board 
notes that although the veteran's service records show no 
combat citations and his occupation is listed as a 
supply/administrative clerk, his service records also show 
that he "participated" in "operations against communist 
insurgents in the Republic of Vietnam at Da-Nang and Phu Bai 
Area."  Moreover, the records show "participation" in 
numerous "operations" in June and July 1967.  Finally, the 
Board notes that the veteran claims to have been subject to 
sniper fire and being involved in firefights while on night 
guard duty.  The Board believes that the RO must obtain 
additional records, such as unit reports, to determine if the 
veteran's unit was indeed involved in combat operations, or 
subject to sniper fire and/or firefights in order to either 
confirm the veteran's engagement in combat with the enemy or 
to verify his alleged stressors.  

Thereafter, if any of the alleged stressors are confirmed 
(either by corroborating evidence or a finding that the 
veteran engaged in combat with the enemy), the veteran should 
be afforded a VA psychiatric examination to determine if he 
currently meets the criteria for a diagnosis of PTSD and, if 
so, whether it is causally linked to the verified stressor(s) 
while on active duty in Vietnam.  In light of the current 
diagnosis of PTSD, if a stressor is confirmed, the Board 
finds that there is a duty to provide a psychiatric 
examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005). 

In reference to the veteran's claim of entitlement to service 
connection for a low back disability, the Board notes that 
the veteran's service medical records show multiple 
complaints of back pain and that the December 2002 VA 
examination report shows a current diagnosis of hypertrophy 
osteoarthritis.  Unfortunately, the examination report does 
not contain an opinion regarding the etiology of the current 
low back disability.  Thus, this matter must be remanded to 
obtain such an opinion.

Finally, the Board notes that, during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date or a degree of 
disability for the disability on appeal.  As these questions 
are involved in the present appeal, this case must be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran that an effective 
date for the award of benefits will be assigned as well as a 
degree of disability if service connection is awarded, and 
also includes an explanation as to the type of evidence that 
is needed to establish an effective date and the different 
degrees of disability.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The AMC/RO should request the 
veteran's unit records or unit history 
reports to attempt to confirm his 
engagement in combat with the enemy, 
specifically to attempt to corroborate 
his claims of being subject to sniper 
fire and firefights during night guard 
duty.  The RO should request from 
appropriate sources any available 
information that might corroborate the 
veteran's alleged in-service stressors 
involving being subjected to enemy 
weaponry fire.  

3.  If, and only if, a claimed stressor 
is corroborated, the veteran should be 
afforded a VA PTSD examination.  The 
claims file must be made available to the 
examiner for review and the examiner 
should be expressly informed of any 
verified stressor(s).  After reviewing 
the claims file and examining the 
veteran, the examiner should then clearly 
indicate whether or not the veteran meets 
the diagnostic criteria for PTSD and, if 
so, whether it is at least as likely as 
not (50 percent or greater probability) 
that it is causally linked to a verified 
stressor.  The examiner must clearly 
identify the verified stressor or 
stressors upon which any diagnosis of 
PTSD is based.  

4.  The veteran should be afforded a VA 
examination for spinal disabilities.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  After reviewing the 
claims file and examining the veteran, 
the examiner should then clearly indicate 
whether or not the veteran currently 
suffers from a low back disability and, 
if so whether it is at least as likely as 
not (50 percent or greater probability) 
that it is causally linked to the 
veteran's active duty service, to include 
the complaints of low back pain noted in 
the veteran's service medical records.  

5.  After completion of the above and any 
additional development deemed necessary, 
the RO must readjudicate the claims for 
service connection for PTSD and low back 
disability.  If the benefits sought are 
not granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


